 



Careview Communications, Inc. 8-K [crvw-8k_022318.htm]

Exhibit 10.37

 

Execution Version

 



SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of February 23, 2018, by and among CAREVIEW COMMUNICATIONS, INC., a
Nevada corporation (“Holdings”), CAREVIEW COMMUNICATIONS, INC., a Texas
corporation and a wholly-owned subsidiary of Holdings (the “Borrower”), and PDL
INVESTMENT HOLDINGS, LLC (as assignee of PDL BioPharma, Inc.), a Delaware
limited liability company (both in its capacity as the lender (“Lender”) and in
its capacity as Agent (solely in such capacity as Agent, the “Agent”)) under the
Credit Agreement (as defined below).

 

RECITALS

 

A.       Reference is made to that certain Credit Agreement dated as of June 26,
2015, among Holdings, the Borrower, the Lender and the Agent (as amended,
supplemented or modified as of the date hereof (the “Credit Agreement”),
including pursuant to that certain First Amendment to Credit Agreement dated as
of October 7, 2015, and that certain Modification Agreement dated as of February
2, 2018 (the “Modification Agreement”)); capitalized terms used and not defined
in this Amendment shall have the meaning set forth in the Credit Agreement.

 

B.       Pursuant to the Modification Agreement, the parties agreed that the
Borrower shall obtain at least $2,250,000 in net cash proceeds from the issuance
of Capital Stock (other than Disqualified Stock) or Debt on or prior to February
23, 2018. Holdings will enable the Borrower to satisfy this obligation (as
modified below by Section 1.2) by Holdings’ issuance of Debt pursuant to that
certain Eighth Amendment to Note and Warrant Purchase Agreement dated as of
February 23, 2018 (the “Eighth Amendment”). The Lender, the Agent, Holdings and
the Borrower wish to enter into this Amendment to modify the Credit Agreement in
connection with the transactions contemplated by the Eighth Amendment.

 

NOW, THEREFORE, in consideration of the above premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

Article I.
AMENDMENTS

 

1.1          Amendment to Credit Agreement. Upon the Second Amendment Effective
Date (as defined below):

 

(a)           The definition of “HealthCor Note and Warrant Purchase Agreement”
in the Credit Agreement is amended and restated in its entirety as follows:

 

“HealthCor Note and Warrant Purchase Agreement” means the Note and Warrant
Purchase Agreement dated as of April 21, 2011, among Holdings, HealthCor
Partners Fund, L.P., HealthCor Hybrid Offshore Master Fund, L.P., and the other
investors party thereto, as amended pursuant to the First Amendment dated
December 30, 2011, the Second Amendment dated January 31, 2012, the Third
Amendment dated August 20, 2013, the Fourth Amendment dated January 16, 2014,
the Fifth Amendment dated December 15, 2014, the Sixth Amendment dated March 31,
2015, the Seventh Amendment dated as of June 26, 2015, and as further amended,
restated, supplemented or otherwise modified pursuant to (i) the Eighth
Amendment dated as of February 23, 2018 by and among Holdings, HealthCor
Partners Fund, L.P., HealthCor Hybrid Offshore Master Fund, L.P. and the other
investors named therein and (ii) the terms of the Intercreditor Agreement.

 



1



 

(b)           Section 7.1(f) of the Credit Agreement is amended and restated in
its entirety as follows:

 

“(f) HealthCor Obligations in an aggregate principal amount not to exceed the
aggregate principal amount of the HealthCor Notes outstanding as of February 23,
2018, plus accrued interest thereon that is paid-in-kind and added to the
principal balance thereof in accordance with the terms of the HealthCor Debt
Documents, and any Permitted Refinancing thereof so long as concurrently with
the closing of any such Permitted Refinancing the lenders or investors (or any
agent with the power to enter into a binding obligation on behalf of such
lenders or investors) in respect of such Permitted Refinancing enter into an
intercreditor agreement satisfactory in form and substance to the Agent.”

 

1.2          Amendment to Modification Agreement. Upon the Second Amendment
Effective Date, the first sentence of Section 5(a) of the Modification Agreement
is amended and restated in its entirety as follows:

 

“(a) The Borrower shall obtain: (i) at least $2,050,000 in net cash proceeds
from the issuance of Capital Stock (other than Disqualified Capital Stock) or
Debt on or prior to February 23, 2018; and (ii) an additional $3,000,000 in net
cash proceeds from the issuance of Capital Stock (other than Disqualified
Capital Stock) or Debt on or prior to May 31, 2018 (resulting in aggregate net
cash proceeds of $5,050,000); provided that all such Debt described in clauses
(i) and (ii) shall be subordinated to the Loans under the Credit Agreement on
terms satisfactory to the Lender in its sole discretion.”

 

Article II.
CONDITIONS TO EFFECTIVENESS

 

This Amendment shall be and become effective (the “Closing”) on the date (the
“Second Amendment Effective Date”) that all of the conditions set forth in this
Article II shall have been satisfied (or waived by the Agent and the Lender in
their sole discretion in accordance with Section 10.1 of the Credit Agreement):

 

2.1          Counterparts. The Agent shall have received counterparts to this
Amendment duly executed by each of Holdings and the Borrower.

 

2.2          Fees and Expenses. The Agent shall have received, by wire transfer
of immediately available funds to an account of the Agent designated in writing,
reimbursement from the Borrower of all costs and expenses incurred by the Agent
and the Lender in connection with this Amendment and the transactions
contemplated hereby, including any and all fees payable or owed to Gibson, Dunn
& Crutcher LLP in connection with the drafting, negotiation, and execution of
this Amendment.

 



2



 

2.3          Representations and Warranties. Both prior to and after giving
effect to this Amendment, each representation and warranty by each Loan Party
that is a party hereto contained herein or in any other Loan Document to which
such Loan Party is a party, shall be true and correct in all material respects
(without duplication of any materiality qualifier contained therein) on and as
of the Second Amendment Effective Date (or as of a specific earlier date if such
representation or warranty expressly relates to an earlier date).

 

2.4          Event of Default. Both prior to and after giving effect to this
Amendment, no Default or Event of Default shall have occurred and be continuing,
and no Default or Event of Default shall result from the execution and delivery
of this Amendment and the consummation of the transactions contemplated herein.

 

2.5          Evidence of Debt. The Borrower shall demonstrate to the reasonable
satisfaction of the Agent and the Lender that it has obtained the funds required
by clause (i) of the first sentence of Section 5(a) of the Modification
Agreement, as amended by this Amendment.

 

Article III.
REPRESENTATIONS AND WARRANTIES

 

3.1          Representations and Warranties of Loan Parties. In order to induce
the Agent and the Lender to enter into this Amendment, each of Holdings and the
Borrower hereby represents and warrants to the Agent and the Lender that as of
the date hereof, both prior to and after giving effect to this Amendment:

 

(a)          Organization. Holdings is a corporation validly existing and in
good standing under the laws of the State of Nevada; the Borrower is a
corporation validly existing and in good standing under the laws of the State of
Texas; and each other Loan Party and each of its Subsidiaries is duly organized,
validly existing and in good standing (as applicable) under the laws of the
jurisdiction of its incorporation or organization. Each Loan Party has all power
and authority and all material governmental approvals required for the ownership
and operation of its properties and the conduct of its business as now conducted
and as proposed to be conducted and is qualified to do business, and is in good
standing (as applicable), in every jurisdiction where, because of the nature of
its activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify could not reasonably be expected
to have a Material Adverse Effect.

 

(b)          Due Authorization. The execution, delivery and performance of this
Amendment, and the performance of its obligations under the Credit Agreement as
amended hereby, have been duly authorized by all necessary action on the part of
each Loan Party that is a party hereto.

 

(c)          No Conflict. The execution, delivery and performance of this
Amendment by each Loan Party that is a party hereto and the consummation of the
transactions contemplated hereby do not and will not (a) require any consent or
approval of, or registration or filing with or any other action by, any
Governmental Authority (other than any consent or approval which has been
obtained and is in full force and effect), (b) conflict with (i) any provision
of material Applicable Law, (ii) the charter, by-laws, limited liability company
agreement, partnership agreement or other organizational documents of any Loan
Party or (iii) any material agreement, indenture, instrument or other document,
or any judgment, order or decree, which is binding upon any Loan Party or any of
their respective properties or (c) require, or result in, the creation or
imposition of any Lien on any asset of Holdings, the Borrower or any other Loan
Party (other than Permitted Liens and Liens in favor of the Agent created
pursuant to the Collateral Documents).

 



3



 

(d)          Incorporation of Representations and Warranties from Loan
Documents. Each representation and warranty by each Loan Party that is a party
hereto contained in the Credit Agreement or in any other Loan Document to which
such Loan Party is a party is true and correct in all material respects (without
duplication of any materiality qualifier contained therein) as of the date
hereof (or as of a specific earlier date if such representation or warranty
expressly relates to an earlier date).

 

(e)          No Default. Both prior to and after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing, and no
Default or Event of Default will result from the execution and delivery of this
Amendment and the consummation of the transactions contemplated herein.

 

(f)           Validity; Binding Nature. This Amendment has been duly executed by
each Loan Party that is a party hereto, and each of (i) this Amendment and (ii)
the Credit Agreement as amended hereby is the legal, valid and binding
obligation of each Loan Party that is a party hereto, enforceable against such
Person in accordance with its terms, subject to bankruptcy, insolvency and
similar laws affecting the enforceability of creditors’ rights generally and to
general principles of equity.

 

Article IV.
MISCELLANEOUS

 

4.1          Loan Document. This Amendment is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated therein)
be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.

 

4.2          Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect, the rights and remedies of the parties to the
Credit Agreement and shall not alter, modify, amend or in any way affect any of
the terms or conditions contained therein, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to any future consent with
respect to, or waiver, amendment, modification or other change of, any of the
terms or conditions contained in the Credit Agreement in similar or different
circumstances. Except as expressly stated herein, the Agent and the Lender
reserve all rights, privileges and remedies under the Loan Documents. All
references in the Credit Agreement and the other Loan Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement as modified
hereby.

 



4



 

4.3          Reaffirmation. Each of Holdings and the Borrower hereby reaffirms
its obligations under each Loan Document to which it is a party. Each of
Holdings and the Borrower hereby further ratifies and reaffirms the validity and
enforceability of all of the liens and security interests heretofore granted,
pursuant to and in connection with the Guarantee and Collateral Agreement or any
other Loan Document, to the Agent, as collateral security for the obligations
under the Loan Documents in accordance with their respective terms, and
acknowledges that all of such liens and security interests, and all Collateral
heretofore pledged as security for such obligations, continue to be and remain
collateral for such obligations from and after the date hereof.

 

4.4          Counterparts. This Amendment may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement. Delivery of
an executed signature page of this Amendment by facsimile transmission or
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

4.5          Construction; Captions. Each party hereto hereby acknowledges that
all parties hereto participated equally in the negotiation and drafting of this
Amendment and that, accordingly, no court construing this Amendment shall
construe it more stringently against one party than against the other. The
captions and headings of this Amendment are for convenience of reference only
and shall not affect the interpretation of this Amendment.

 

4.6          Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns (as permitted under the Credit Agreement).

 

4.7          Governing Law. This Amendment, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto shall be governed by
and construed in accordance with THE INTERNAL LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW).

 

4.8          Severability. The illegality or unenforceability of any provision
of this Amendment or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Amendment or any instrument or agreement required hereunder.

 



5



 

4.9          Release of Claims. In consideration of the Lender’s and Agent’s
agreements contained in this Amendment, each of Holdings and Borrower hereby
releases and discharges the Lender and the Agent and their affiliates,
subsidiaries, successors, assigns, directors, officers, employees, agents,
consultants and attorneys (each, a “Released Person”) of and from any and all
other claims, suits, actions, investigations, proceedings or demands, whether
based in contract, tort, implied or express warranty, strict liability, criminal
or civil statute or common law of any kind or character, known or unknown, which
Holdings or Borrower ever had or now has against the Agent, any Lender or any
other Released Person which relates, directly or indirectly, to any acts or
omissions of the Agent, any Lender or any other Released Person relating to the
Credit Agreement or any other Loan Document on or prior to the date hereof.

 

[Signature page follows]

 



6



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 



  CAREVIEW COMMUNICATIONS, INC.,   a Nevada corporation, as Holdings        
By:   /s/ Steven G. Johnson     Name:  Steven G. Johnson     Title:  President
and Chief Executive Officer         CAREVIEW COMMUNICATIONS, INC.,   a Texas
corporation, as Borrower         By:   /s/ Steven G. Johnson     Name:  Steven
G. Johnson     Title:  President and Chief Executive Officer

    

[Signature Page to Second Amendment to Credit Agreement]

 







 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 



  PDL INVESTMENT HOLDINGS, LLC,   a Delaware limited liability company, as Agent
        By:   /s/ Steffen Pietzke     Name:  Steffen Pietzke     Title:  CEO and
Treasurer       PDL INVESTMENT HOLDINGS, LLC,   a Delaware limited liability
company, as Lender         By:   /s/ Steffen Pietzke     Name:  Steffen Pietzke
    Title:  CEO and Treasurer



 



[Signature Page to Second Amendment to Credit Agreement]

 

